2019-SC-000677-KB


ERIC SHANE GRINNELL                                                     MOVANT


V.                            IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION AND ORDER

      Eric Shane Grinnell was admitted to the practice of law on April 20,

2011. His membership number is 94044, and his bar roster address is 108

Whispering Wood Drive, Richmond, Kentucky 40475.

      Grinnell moves this Court to impose upon him a two-year suspension

from the practice of law, with one year to serve and one year probated for two

years with conditions set forth below. The Kentucky Bar Association (KBA)

states no objection to Grinnell’s motion, which was negotiated under SCR1

3.480(2). For the following reasons, this motion is granted.

                                I. BACKGROUND

      The current case spans fourteen consolidated KBA files and fifty-five

counts. We address each in turn, reiterating the facts as set forth in our

Opinion and Order dated February 20, 2020.2



      1 Rules of the Supreme Court.
       2 Grinnell v. Kentucky Bar Association, 2019-SC-000677-KB, 2020 WL 1302322
(Ky. Feb. 20, 2020).
I


       A. KBA File Number 23669

          Michael Johnson hired Grinnell in April of 2014 to represent him in an

    Indiana custody matter and with related allegations made against Johnson and

    his girlfriend. Johnson paid Grinnell $5,300 for the representation. Johnson

    had difficulty getting Grinnell to file a motion for modification of custody, and

    repeatedly requested that Grinnell move forward with the motion.

          Johnson eventually requested a refund of the unearned portion of his

    fee, and Grinnell offered to refund $3,800 on the condition Johnson sign a

    letter promising not to sue Grinnell. Johnson requested an accounting as to

    how the fee might have been earned, but Grinnell failed to produce one. When

    the KBA asked Grinnell to produce a copy of the client file, Grinnell provided

    only copies of draft documents and an unsigned, undated letter that he had

    purportedly sent to Johnson.

          The Inquiry Commission filed a five-count charge against Grinnell for his

    misconduct in representing Johnson. The charge alleges the following

    violations: (1) SCR 3.130(1.3) (for failing to act with diligence and promptness

    in representing his client); (2) SCR 3.130(1.4)(a)(5) (for failing to consult with

    his client about any relevant limitation on his conduct); (3) SCR 3.130(1.5)(a)

    (for collecting a fee unreasonable for the services actually provided to his

    client); (4) SCR 3.130(1.16)(d) (for abandoning the representation and failing to

    return the unearned portion of the advanced fee after promising to do so); and

    (5) SCR 3.130(8.4)(c) (for engaging in conduct involving dishonesty, fraud,

    deceit or misrepresentation by misrepresenting to Johnson that he could

    handle his case).

                                              2
      Grinnell admits his conduct violated SCR 3.130(1.3), SCR 3.130(1.5)(a),

and SCR 3.310(1.16)(d), but moves this Court to dismiss Counts II (SCR

3.130( 1.4)(a)(5)) and V (SCR 3.130(8.4)(c)). In these two Counts, the Inquiry

Commission’s Charge asserted that Grinnell was not licensed in Indiana and

that Johnson had contacted the Indiana Bar Association and learned that

Grinnell had never sought temporary admission in Indiana for his case. The

Charge also states that Grinnell had charged Johnson extra for seeking

admission in Indiana, but that Grinnell had not sought that admission. In his

Motion for Suspension, Grinnell represents to this Court that he was in fact

admitted in Indiana pro hac vice.

   B. KBA File Number 23757

      Le Carol Mize paid Grinnell $1,500 to represent her in a divorce action in

January 2014. Mize paid Grinnell an additional $3,000 in October 2014 but

terminated the representation shortly thereafter. Mize stated that Grinnell gave

her false information regarding her case, that he filed unnecessary emergency

motions, that he failed to advise her of her court dates, and that he directed

her to lie during a child support interview by saying she did not have an

attorney. Mize requested a refund of her fees and a detailed invoice of services.

Grinnell did not provide an invoice or refund any unearned fee.

      The Inquiry Commission filed a two-count charge against Grinnell in

Mize’s case, alleging Grinnell violated: (1) SCR 3.130(1.5)(a) (for charging a fee

unreasonable for services actually provided); and (2) SCR 3.130(1.16)(d) (for

failing to return any portion of the unearned advanced fee payment). Grinnell

admits to violating both rules as charged.

                                         3
   C. KBA File 16-DIS-24251

        Elizabeth Ann Griffin hired Grinnell to represent her in a divorce action

on November 1, 2015, and paid Grinnell $3,000 by check. Griffin requested a

copy of the fee contract that day but did not receive it. Grinnell advised Griffin

that he would file an entiy of appearance once her payment cleared and that he

would meet with her again to obtain copies of relevant documents and decide

how to proceed.

        On November 8, Griffin advised Grinnell that she had all the relevant

documents he requested. On November 13, Griffin again requested a copy of

the fee contract, but Grinnell offered instead to send her an unsigned copy and

provide the signed copy later. On November 17, she told Grinnell sufficient

funds were available to cash the check she had given him for payment.

        On December 1,2, and 3, Griffin attempted to contact Grinnell for an

update. When Grinnell finally called Griffin back, he stated he was at the

courthouse and would call her back later that day. Grinnell did not call her

back.

        On December 7, Griffin spoke to Grinnell, and he claimed to have filed an

entry of appearance, a motion for temporary child support, and a motion to

change the date of a contested hearing scheduled for February 11. Griffin

requested copies of the motions and again requested a copy of the fee contract,

but Grinnell did not provide them.

        On December 15, Griffin went to the clerk’s office and requested copies of

the filings in her case, only to be told nothing had been filed since the Order for

a Contested Hearing had been entered on October 16. Griffin left Grinnell a

                                         4
voicemail later that day but did not hear back. She attempted to contact

Grinnell again on December 16 and sent him a certified letter on December 17.

      Grinnell finally contacted Griffin on December 23 to tell her he was on

his way to pick up her certified letter. Griffin was away from the phone, but her

mother explained that Griffin wanted a refund of her $3,000 payment. Grinnell

said he would set up a conference call for December 29, but Griffin never heard

from him again.

      The Inquiry Commission filed a five-count charge against Grinnell in

Griffin’s case, alleging the following violations: (1) SCR 3.130(1.3) (for failing to

diligently provide the agreed upon legal services); (2) SCR 3.130(1.4)(a)(4) (for

failing to promptly comply with a reasonable request for information); (3) SCR

3.130(1.5)(a) (for collecting a fee unreasonable for the services actually

provided); (4) SCR 3.130(1.16)(d) (for failing to return any portion of the

unearned advanced fee payment after termination of representation); and (5)

SCR 3.130(8.4)(c) (for misrepresenting to the client the legal services he was

actually providing her). Grinnell admits to all five rule violations.

   D. KBA Pile 16-DIS-0176

      Matthew Stevenson hired Grinnell in May 2015 to represent him in a

divorce action. Stevenson paid Grinnell $1,100. Grinnell filed the divorce

petition on July 27, 2015. Stevenson did not hear much from Grinnell once the

petition was filed, and Stevenson had trouble reaching Grinnell over the next

few months. Stevenson eventually learned that Grinnell had moved to

Richmond, Kentucky, and had closed his northern Kentucky office without

providing notice to Stevenson.

                                          5
      Stevenson finally reached Grinnell to schedule a court date in June

2016. Stevenson was unable to reach Grinnell again from June 2016 until

Stevenson filed a bar complaint on August 19, 2016.

      Grinnell was personally served with a copy of the bar complaint on

November 21, 2016 by the Madison County Sheriffs Office. Grinnell did not

respond to the bar complaint despite receiving a notification through the Office

of Bar Counsel that information regarding the complaint was needed and

receiving a warning that failing to respond to that demand for information

could result in additional charges.

      The Inquiry Commission filed a four-count charge against Grinnell for

his misconduct in representing Stevenson. The charge alleges the following

violations: (1) SCR 3.130(1.3) (for failing to diligently and promptly represent

his client); (2) SCR 3.130(1.4)(a)(4) (for failing to promptly respond to

reasonable requests for information from his client); (3) SCR 3.130(1.16)(d) (for

abandoning representation of his client with no notice, and for failing to return

any unearned portion of the advanced fee payment upon termination of the

representation); and (4) SCR 3.130(8.1)(b) (for failing to respond to a lawful

demand for information from an admissions or disciplinary authority). Grinnell

admits to all four of the rule violations.

   E. KBA File 17-DIS-0370

      Christy Whipple hired Grinnell in January 2017 and paid him $1,700

for his representation in her divorce. Grinnell filed the divorce petition in

March 2017. Whipple requested information regarding her case from Grinnell,

but he did not reasonably communicate with her or respond to her requests.

                                             6
Whipple’s last communication with Grinnell was in July 2017, and she filed

her own divorce forms with the court, pro se, in September 2017.

      Whipple filed a bar complaint against Grinnell in October 2017. Grinnell

was served with the bar complaint by the Madison County Sheriffs Office on

November 13, 2017, and again via service on the KBA Executive Director

pursuant to SCR 3.175(2) on November 17, 2017. Grinnell did not respond to

the complaint despite receiving a notification, through the Office of Bar

Counsel, that information regarding the complaint was needed and receiving a

warning that failing to respond to that demand for information could result in

additional charges.

      The Inquiry Commission filed a five-count charge against Grinnell for his

misconduct in representing Whipple. The charge alleges the following

violations: (1) SCR 3.130(1.3) (for failing to diligently represent his client); (2)

SCR 3.130(1.4)(a)(2) (for failing to consult with his client about accomplishing

her objectives in the divorce case); (3) SCR 3.130(1.4)(a)(4) (for failing to

respond to his client’s reasonable requests for information); (4) SCR

3.130(1.16)(d) (for abandoning representation of his client with no notice, and

for failing to refund the unearned portion of the advanced fee payment upon

termination of representation); and (5) SCR 3.130(8.1)(b) (for knowingly failing

to respond to a lawful demand for information from an admissions or

disciplinary authority). Grinnell admits to all five of the rule violations.

   F. KBA File 17-DIS-0425

      Amy Crowder hired Grinnell in March 2017 and paid him $500 for

representation in an uncontested divorce action. Grinnell did little, if anything,

                                           7
to advance Crowder’s case until she provided him with a Notice to Dismiss for

Lack of Prosecution issued by the court on May 1, 2017. Upon receipt of the

Notice, Grinnell called the court, and an Order to Remain on the Docket was

entered on May 24, 2017.

         Crowder provided Grinnell with all the relevant documents she had in

her case and attempted to obtain information from Grinnell regarding her case.

Grinnell did not provide Crowder with any information and did not reasonably

respond to her requests. Grinnell did not file or prepare any documents in the

case or provide Crowder any legal advice. Crowder’s divorce was finalized on

February 14, 2018, after she filed her own Motion to Submit the matter to the

court.

         The Inquiry Commission filed a four-count charge against Grinnell for

his misconduct in representing Crowder. The charge alleges the following rule

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing his client); (2) SCR 3.130(1.4)(a)(3) (for failing to

keep his client reasonably informed about the status of her pending case); (3)

SCR 3.130(1.4)(a)(4) (for failing to promptly comply with reasonable requests

for information from his client); and (4) SCR 3.130( 1.16)(d) (for failing to refund

the unearned portion of the advanced fee payment upon termination of

representation). Grinnell admits to all four of the rule violations.

   G. KBA File 17-DIS-0258

         Terry Whitney hired Grinnell in April 2016 and paid him $1,000 for

representation in a divorce action. Grinnell later asked for an additional $200

filing fee, which Whitney paid. From April to June 2016, Whitney tried

                                         8
unsuccessfully to get an update on the matter from Grinnell. Grinnell finally

filed a petition for dissolution of marriage in August 2016. Whitney asked

Grinnell to advance the divorce matter several times and to update the court

with Whitney’s new address in Florida, but Grinnell did neither.

        Grinnell filed nothing else in the case after the initial petition, and

Whitney was left to file a pro se Motion and Order for Final Decree in his case.

The court then set the matter for a Case Management Conference in August

2019, but because Grinnell had not advised the court of Whitney’s new

address, Whitney never received the court’s order, and he missed the court

date.

        Whitney filed a bar complaint against Grinnell in July 2017. Grinnell was

served with the bar complaint by the Madison County Sheriffs Office on

August 23, 2017, as well as a letter, from the Office of Bar Counsel, requesting

more information regarding the complaint and advising him that failure to

respond to the request could result in additional charges of misconduct.

Grinnell did not respond to the bar complaint.

        The Inquiry Commission filed a five-count charge against Grinnell for his

misconduct in representing Whitney. The charge alleges the following rule

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing his client); (2) SCR 3.130(1.4)(a)(2) (for failing to

consult with his client about his objectives in the case); (3) SCR 3.130(1.4)(a)(4)

(for failing to promptly comply with his client’s reasonable request for

information); (4) SCR 3.130(1.16)(d) (for abandoning representation of his client

with no notice, and for failing to refund the unearned portion of the advanced

                                           9
fee payment upon termination of representation); and (5) SCR 3.130(8.1)(b) (for

knowingly failing to respond to a lawful demand for information from an

admissions or disciplinary authority). Grinnell admits to all five of the rule

violations.

   H. KBA File 18-DIS-0055

      Samuel Stokley hired Grinnell in July 2017 and paid him $2,000 to

represent him in a divorce action. In August 2017, Stokley asked Grinnell if he

had filed a Motion to Obtain a Contribution toward the maintenance of the

residence Stokley had shared with his wife. Grinnell told Stokley that he had

filed the motion and that the hearing was set for September 8, 2017. Grinnell

provided Stokley with an unsigned copy of a motion.

      Stokley, having his doubts about Grinnell’s representation, contacted

another attorney. The new attorney discovered nothing had been filed in the

divorce matter since March 2017 and that Grinnell had not filed anything in

the case. Stokley then met with Grinnell—who could not provide an

explanation for his failing to file anything in the case—and requested a refund

of his $2,000 fee. Grinnell did not refund any portion of the fee.

      The Inquiry Commission filed a three-count charge against Grinnell for

his misconduct in representing Stokley. The charge alleges the following rule

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing his client); (2) SCR 3.130(1.16)(d) (for failing to

refund any unearned portion of the advanced fee payment upon termination of

representation); and (3) SCR 3.130(8.4)(c) (for engaging in conduct involving

dishonesty, fraud, deceit, or misrepresentation by misleading his client that a

                                        10
motion had been filed and that the client’s interests were being advanced in the

case). Grinnell admits to all three of the rule violations.

   I. KBA File 18-DIS-0178

      Rhonda Honaker hired Grinnell in 2017 to represent her in a divorce

action and in April 2017 paid him $3,090. Grinnell advised Honaker that he

would have matters completed by December 2017. Grinnell did not file any

documents on behalf of Honaker and has provided no evidence that he

completed any work in her case. Honaker filed a bar complaint against

Grinnell. Grinnell was served with the bar complaint by the Madison County

Sheriffs Office on August 2, 2018 along with a letter, through the Office of Bar

Counsel, requesting more information regarding the complaint and advising

him that failure to respond to the request could result in additional charges of

misconduct. Grinnell did not respond to the complaint.

      The Inquiry Commission filed a five-count charge against Grinnell for his

misconduct in representing Honaker. The charge alleges the following rule

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing his client); (2) SCR 3.130(1.4)(a)(3) (for failing to

keep his client reasonably informed about her pending matter); (3) SCR

3.130(1.4)(a)(4) (for failing to promptly comply with a reasonable request for

information from his client); (4) SCR 3.130(1.16)(d) (for failing to refund the

unearned portion of the advanced fee payment upon termination of the

representation); and (5) SCR 3.130(8.1)(b) (for failing to respond to a lawful

demand for information from an admissions or disciplinary authority). Grinnell

admits to all five of the rule violations.

                                             11
   J. KBA File 18-DIS-0232

      Krystal Fast hired Grinnell in May 2017 and paid him $2,500 for his

representation in getting full custody of her daughter. Grinnell filed a motion

for shared parenting, but the representation was terminated shortly thereafter.

Grinnell agreed to refund the unearned fee of $1,800, but he never did.

      Fast filed a bar complaint in August 2018. Grinnell was served with the

complaint, as well as a letter advising him that a failure to respond to the

complaint could result in an additional charge of misconduct, by the Madison

County Sheriffs Office on September 18, 2018. Grinnell did not respond to the

complaint.

      The Inquiry Commission filed a three-count charge against Grinnell for

his misconduct in representing Fast. The charge alleges the following

violations: (1) SCR 3.130(1.4)(a)(4) (for failing to promptly reply to Fast’s

requests to refund the unearned fee); (2) SCR 3.130(1.16)(d) (for failing to

refund the unearned portion of the advanced fee payment upon termination of

the representation); and (3) SCR 3.130(8.1)(b) (for failing to respond to lawful

demand for information from an admissions or disciplinary authority). Grinnell

admits to all three rule violations.

   K. KBA File 18-DIS-0269

      Grinnell represented Nicholas DiTucci in a dissolution of marriage action

in Kenton County between August 26, 2015 and April 28, 2017. DiTucci paid

Grinnell $1,250 for the representation. In May 2018, DiTucci contacted

Grinnell to represent him in order to modify custody and visitation. Grinnell

quoted a fee of $2,000, which DiTucci paid. On July 16, 2018, DiTucci

                                         12
informed Grinnell that he and his ex-wife had come to an agreement, and he

would therefore not need Grinnell’s services. Grinnell stated that he would

need a few weeks to process a refund of the unearned fee, but he never

returned the fee.

      In November 2018, DiTucci filed a bar complaint against Grinnell. In

Grinnell’s response to the complaint, he stated that the $2,000 fee he received

from DiTucci in May 2018 was for an outstanding balance that DiTucci owed

from the previous representation that ended in April 2017. DiTucci, however,

was never informed that the $2,000 was for any outstanding balance, and

Grinnell had never tried to collect any outstanding balance between April 2017

and May 2018. Instead, the $2,000 fee was quoted for the post-decree

representation.

      The Inquiry Commission filed a three-count charge against Grinnell for

his misconduct in representing DiTucci. The charge alleges the following

violations: (1) SCR 3.130(1.4)(b) (for failing to explain a matter to the extent

reasonably necessary to permit the client to make informed decisions regarding

the representation when Grinnell told his client the quoted fee was for the post­

decree representation, and failed to explain the fee was for an outstanding

balance from the previous representation); (2) SCR 3.130(1.5)(b) (for failing to

communicate with his client that the basis for a quoted fee was for an

outstanding balance of a previous representation and, instead, telling his client

the fee was for his current representation); and (3) SCR 2.130(1.16)(d) (for

failing to return the unearned portion of an advanced fee when he was told his



                                         13
services were not needed and when he told his client he would refund the fee).

Grinnell admits to all three rule violations.

   L. KBA File 18-DIS-0291

      Pamela Leirey hired Grinnell in a custody matter in Kenton Circuit Court

in April 2017. Leirey paid Grinnell $3,500 for the representation. Grinnell filed

a Response to a Verified Petition for Custody and Support in May 2017, and,

on July 14, 2017, he made one court appearance on a Motion for Temporary

Joint Custody and Shared Parenting and Visitation.

      After this appearance, Leirey requested that Grinnell file motions on her

behalf regarding holiday visitation, medical expenses for her child, weekend

visitation, and to schedule mediation between the parties. Grinnell did not file

any of these motions, and he did not respond when Leirey sent him emails

about the motions. In March 2018, Leirey met with Grinnell and left paperwork

necessary for Grinnell to file the motions on her behalf. Because Grinnell took

no action, Leirey met with the Kenton County Attorney, who filed a Request for

Production of Documents and a Motion for Modification of Child Support and

Notice of Pre-Trial Conference for her.

      In September 2018, Leirey contacted Grinnell to terminate his

representation. Because he did not return her call, she sent him an email two

days later terminating the representation and requesting he return her file and

unearned fee. Grinnell did not return the file or the unearned fee.

      The Inquiry Commission filed a four-count charge against Grinnell for

his misconduct in representing Leirey. The charge alleges the following

violations: (1) SCR 3.130(1.2)(a) (for failing to abide by the client’s decisions to

                                          14
file motions and other pleadings that she requested he prepare and file); (2)

SCR 3.130(1.3) (for failing to act with reasonable diligence and promptness in

representing his client); (3) SCR 3.130(1.4)(a)(4) (for failing to promptly comply

with reasonable requests for information from his client); and (4) SCR

3.130(1.16)(d) (for failing to return his client’s file and unearned fee upon

termination of his representation). Grinnell admits to all four rule violations.

   M. KBA File 18-DIS-0330

      Christopher Lewis hired Grinnell in September 2018 to represent him in

a child custody and child support case in Jessamine County. Lewis paid

Grinnell $2,500 for the representation. Grinnell made one court appearance on

behalf of Mr. Lewis in September 2018, where the matter was continued by

agreement to October 24, 2018. The judge cancelled court that day and reset

the case for October 31, 2018. On that day, Lewis was in court, but Grinnell

failed to appear, and the matter was continued until November 7, 2018.

Grinnell again failed to appear on November 7, and the matter was again

continued to November 21, 2018. Grinnell failed to appear on that date as well.

At this final hearing, Lewis explained to the judge that Grinnell had not

responded to any of his text messages. Grinnell had never contacted the Circuit

Court Clerk or Lewis to find out when the court dates were scheduled. Lewis

terminated the representation soon after.

      The Inquiry Commission filed a three-count charge against Grinnell for

his misconduct in representing Lewis. The charge alleges the following

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing a client); (2) SCR 3.130(1.4)(a)(4) (for failing to

                                        15
promptly comply with his client’s reasonable requests for information); and (3)

SCR 3.130(1.16)(d) (for failing to return the unearned portion of an advanced

fee upon termination of the representation). Grinnell admits to all three rule

violations.

   N. KBA File 19-DIS-0101

      Stephanie Jackson hired Grinnell in July 2018 to represent her in a

divorce action in Fayette County. Jackson paid Grinnell $1,150 for the

representation. Grinnell filed a Response to the Petition for Dissolution and a

Motion for Enlargement of Time in July 2018 but took no other action in the

case. Grinnell did not communicate the basis or rate of his fee or return any of

Jackson’s calls about the status of her case. Jackson terminated the

representation in April 2019, and Grinnell has not returned the unearned

portion of her fee.

      The Inquiry Commission filed a four-count charge against Grinnell for

his misconduct in representing Jackson. The charge alleges the following

violations: (1) SCR 3.130(1.3) (for failing to act with reasonable diligence and

promptness in representing his client); (2) SCR 3.130(1.4)(a)(4) (for failing to

comply with his client’s reasonable requests for information); (3) SCR

3.130(1.5)(b) (for failing to communicate to his client the basis or rate of his

fee); and (4) SCR 3.130(1.16)(d) (for failing to return the unearned portion of an

advanced fee when the representation was terminated). Grinnell admits to all

four rule violations.




                                         16
   O. Grinnell’s Disciplinary Record

      Grinnell’s disciplinary record includes four previous private admonitions.

Grinnell received his first private admonition with conditions in January 2017

for failing to act with reasonable diligence and promptness in representing the

client, failing to comply with the client’s reasonable request for information,

and for failing to deposit a fee payment into an escrow account. As a condition

of this private admonition, he was required to refund the full advanced

payment to the client. Grinnell received his second private admonition in

December 2017 for failing to respond to a lawful demand for information from

an admissions or disciplinary authority. Grinnell next received a private

admonition in November 2018 for failing to communicate properly with a client

and inform the client of a court’s ruling in his case and for failing to respond to

a lawful demand for information from an admissions or disciplinary authority.

Finally, Grinnell received a private admonition in November 2019 for failing to

comply promptly with a client’s reasonable request for information.

                                  II. ANALYSIS

      Grinnell moves this Court to enter an order suspending him from the

practice of law for two years with one year to serve and one year probated for

two years with the following conditions: Grinnell must attend the next

scheduled Ethics and Professionalism Enhancement Program (EPEP) offered by

the Office of Bar Counsel; he will not incur any further charges of professional

misconduct in the Commonwealth of Kentucky; he will enroll in the Kentucky

Lawyer Assistance Program (KYLAP) to address his anxiety and depression;

within one year he will attend a law office management course; and within two

                                        17
years he will pay back all of the unearned fees to his clients. Grinnell also

moves this Court to dismiss Counts II and V of KBA File 23669.

      The KBA states no objection to Grinnell’s motion and recommends that

we impose the discipline Grinnell seeks, which was negotiated under SCR

3.480(2). As mitigation, Grinnell states that he suffers from anxiety and

depression because of family matters and agrees, as part of the negotiated

discipline above, to seek professional help with KYLAP.

      We agree that the negotiated discipline in this case is appropriate for

Grinnell’s misconduct. We previously rejected Grinnell’s motion for imposition

of a one-year suspension with 180 days to serve and 185 days probated for two

years with conditions. We distinguished Grinnell’s case from this Court’s recent

opinion in Kentucky Bar Association v. Howell.3 In that case, Howell was found

to have committed similar ethical violations as Grinnell but faced only ten

consolidated charges and thirty-one counts of misconduct.4 Howell also had

three prior admonitions.5 We suspended Howell for 181 days and ordered her

to refund a total of $7,197 to five clients. Under SCR 3.510(3),6 Howell will not



      3 568 S.W.3d 857 (Ky. 2019).
      4 Id. at 863.
      5 Id. at 858.
      6 SCR 3.510(3) provides the following:                         *

      If the period of suspension has prevailed for more than 180 days, the
      matter shall be referred to the Character and Fitness Committee for
      proceedings under SCR 2.300. The Character and Fitness Committee will
      determine whether the application of a member who has been suspended
      180 days or less but whose termination of suspension has been objected
      to, or a member who has been suspended for more than 180 days,
      should be approved. The Character and Fitness Committee shall file with
      the Director and the Clerk the entire record, including a written report
      and recommendation by the Character and Fitness Committee. Thirty
      days after the filing of the report, Bar Counsel and the applicant may
                                          18
be reinstated to the practice of law until she is first approved by the Character

and Fitness Committee, the KBA considers her case and makes a

recommendation to this Court, and finally, this Court approves her application

for reinstatement to the practice of law.

      By contrast, Grinnell faces fourteen charges and fifty-five counts of

misconduct and will be required to refund a total of $26,440 to fourteen

clients. Grinnell also has four prior private admonitions. Under the previously

proposed negotiated sanction in this case, Grinnell would be automatically

reinstated to the practice of law at the end of his 180-day suspension, per SCR

3.510(2), if the Bar Counsel does not file an objection.7

      Given that Grinnell’s violations were both more numerous and caused

greater economic harm to his clients, we found Howell distinguishable from the




      each file briefs, not to exceed 30 pages in length. No further briefs may
      be filed. Upon motion of the parties or upon the Board's own motion, oral
      arguments may be scheduled before the Board. The Board shall review
      the record, report and briefs and recommend approval or disapproval of
      the application to the Court. The Court may enter an order reinstating
      the Applicant to the practice of law or deny the application.
      7 SCR 3.510(2) provides the following in relevant part:
      If the period of suspension has prevailed for 180 days or less, the
      suspension shall expire by its own terms upon the filing with the Clerk
      and Bar Counsel of an affidavit of compliance with the terms of the
      suspension, which must include a certification from the CLE
      Commission that the Applicant has complied with SCR 3.685. The
      Registrar of the Association will make an appropriate entry in the records
      of the Association reflecting that the member has been reinstated;
      provided, however, that such suspension shall not expire by its own
      terms if, not later than 10 days preceding the time the suspension would
      expire, Bar Counsel files with the Inquiry Commission an opposition to
      the termination of suspension wherein Bar Counsel details such
      information as may exist to indicate that the member does not, at that
      time, possess sufficient professional capabilities and qualifications
      properly to serve the public as an active practitioner or is not of good
      moral character.
                                          19
present case and rejected the negotiated discipline of Grinnell that was less

than that imposed in Howell. However, under the current negotiated discipline,

Grinnell will be required to go through the process outlined in SCR 3.510(3)

including being approved by the Character and Fitness Committee and this

Court, he will receive help with the anxiety and depression that contributed to

his misconduct, and his clients will be made whole by the reimbursement of

unearned fees.

      As such, we find the negotiated sanction in this case to be appropriate.

                               III. CONCLUSION

      For the reasons stated herein, this Court concludes that Grinnell is

guilty of all professional misconduct as alleged in all fourteen charges except

Counts II and V of KBA File 23669. The Court further concludes that the

negotiated sanction is appropriate.

   ACCORDINGLY, IT IS HEREBY ORDERED THAT:

   1. Eric Shane Grinnell, being guilty of professional misconduct as described

      above, is suspended from the practice of law for two years with one year

      to serve and one year probated for two years on the following conditions:

         a. Grinnell must attend, at his expense, the next scheduled Ethics

            and Professionalism Enhancement Program (EPEP) offered by the

            Office of Bar Counsel, separate and apart from his fulfillment of

            any other continuing legal education requirement. Grinnell will not

            apply for CLE credit of any kind for this program.




                                       20
b. For the next two years, Grinnell must not receive any further

   charges of professional misconduct in the Commonwealth of

   Kentucky, as issued by the Inquiry Commission.

c. Within ten days of entry of this Order, Grinnell must contact

   KYLAP to schedule an assessment, complete the assessment as

   directed by KYLAP, and thereafter follow all recommendations

   made by KYLAP. In addition, Grinnell must sign an authorization

   allowing the KBA to review his records held by KYLAP and any

   mental health professionals. Grinnell must provide quarterly

   reports with the KBA, and state whether he is complying with the

   terms and conditions set by KYLAP to help with his anxiety and

   depression.

d. Within one year of entry of this Order, Grinnell must attend, at his

   expense, a law office management course and certify to the KBA

   his attendance at and successful completion of the course. This

   shall be separate and apart from his fulfillment of any other

   continuing legal education requirement. Grinnell will not apply for

   CLE credit of any kind for this program.

e. Grinnell must refund the following unearned fees to his clients

   within the next two years from the date of entry of this Order, and

   must provide proof of payment to the Office of Bar Counsel:

      i. Michael Johnson: $3,800.00

     ii. Le Carol Mize: $3,500.00

     iii. Elizabeth Ann Griffin: $3,000.00

                             21
            iv. Matthew Stevenson: $600.00

            v. Christy Whipple: $1,200.00

            vi. Amy Crowder: $300.00

           vii. Terry Whitney: $500.00

          viii. Samuel Stokley: $2,000.00

            ix. Ronda Honaker: $3,090.00

            x. Krystal Fast: $1,800.00

           xi. Nicholas DiTucci: $2,000.00

           xii. Pamela Leirey: $2,500.00

          xiii. Christopher Lewis: $ 1,500.00

          xiv. Stephanie Jackson: $650.00

2. The period of suspension shall commence on the date of entry of this

   Order and shall continue until such time as Grinnell is reinstated to the

   practice of law by Order of this Court pursuant to SCR 3.510.

3. Grinnell must pay all costs associated with the investigation and

   prosecution of this proceeding, pursuant to SCR 3.370.

4. If Grinnell violates any of the terms of his probation stated in this Order,

   the Kentucky Bar Association may move this Court to issue a Show

   Cause Order requiring Grinnell to provide a legal reason, if he has any,

   why the one-year suspended sentence should not be imposed. If, at the

   expiration of the probationary period of two years, Grinnell has fully

   complied with the above terms, all terms of Grinnell’s probation shall be

   terminated.



                                    22
5. If he has not already done so, pursuant to SCR 3.390, Grinnell shall

   promptly take all reasonable steps to protect the interests of his clients,

   including, within ten days after the issuance of this Order, notifying by

   letter all clients of his inability to represent them and of the necessity

   and urgency of promptly retaining new counsel and notifying all courts

   or other tribunals in which Grinnell has matters pending. Grinnell shall

   simultaneously provide a copy of all such letters to the Office of Bar

   Counsel.

6. If he has not already done so, pursuant to SCR 3.390, Grinnell shall

   immediately cancel any pending advertisements; shall terminate any

   advertising activity for the duration of the term of suspension; and shall

   not allow his name to be used by a law firm in any manner until he is

   reinstated.

7. Pursuant to SCR 3.390, Grinnell shall not, during the term of

   suspension and until reinstatement, accept new clients or collect

   unearned fees.

8. Counts II and V of KBA File 23669 are dismissed.

All sitting. All concur.

ENTERED: July 9, 2020.




                                     23